DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Barrieau (Pat. No.: 6,567,001 B1) in view of Chiu (Pub. No.: 2004/0160331 A1).
1) In regard to claim 1, Barrieau discloses the claimed fire alarm system (fig. 2: 60 and col. 4, lines 63-67), comprising:
a sensor (fig. 2: 34) to which a signal to be used for detection is inputted intermittently (col. 3, lines 57-67);
an inputter for causing a current for measuring a voltage, to flow to the sensor constantly in a manner superimposed on the signal to be used for detection (col. 4, lines 1-19);
a measurer for measuring the current in an off-period of the signal (col. 4, lines 1-19);
a storage in which a threshold value for the current is stored, said threshold value serving to determine deterioration of a cable connected to the sensor (col. 4, lines 1-19); and
a diagnoser for diagnosing, when the measured current exceeds the threshold value, that the cable is deteriorated (col. 4, lines 1-19).
Barrieau does not explicitly disclose an impedance is measured to determining deterioration of the wire. 
However, Chiu discloses it has been known to determine a cable has deteriorated based on the measured impedance of the line (¶0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Barrieau to use the impedance of the line as a measurement to determine whether a line has deteriorated, as taught by Chiu.
One skilled in the art would be motivated to modify Barrieau as described above in order to use a known alternative technique for determining a wire has deteriorated. 
  
2) In regard to claim 2 (dependent on claim 1), Barrieau and Chiu further disclose the fire alarm system of claim 1, wherein the diagnoser is provided with a display for displaying a diagnosed result (Barrieau col. 4, lines 53-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684